FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CIRCUIT CITY STORES, INC., a              
Virginia corporation,                             No. 04-55912
               Petitioner-Appellee,
                v.                                 D.C. No.
                                                 CV-01-10115-R
PAUL MANTOR, an individual,                        OPINION
             Respondent-Appellant.
                                          
         Appeal from the United States District Court
            for the Central District of California
          Manuel L. Real, District Judge, Presiding

                   Submitted March 21, 2005*
                      Pasadena, California

                       Filed August 3, 2005

     Before: Harry Pregerson and Sidney R. Thomas,
 Circuit Judges, and Louis F. Oberdorfer,** District Judge.

                  Opinion by Judge Pregerson




   *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. Civ. P. 34(a)(2).
   **Honorable Louis F. Oberdorfer, Senior United States District Judge
for the District of Columbia, sitting by designation.

                                9091
                   CIRCUIT CITY v. MANTOR                 9093


                         COUNSEL

Michael H. Crosby, San Diego, California, for the respondent-
appellant.

Rex Darrell Berry and Scott M. Plamondon, Berry & Block,
Sacramento, California, for the petitioner-appellee.


                         OPINION

PREGERSON, Circuit Judge:

   Before us is a second appeal in this matter. In our earlier
appeal, we reversed the district court’s order compelling arbi-
tration and held that the arbitration agreement at issue was
unenforceable under California law.
9094               CIRCUIT CITY v. MANTOR
   Currently, Respondent-Appellant Paul Mantor (“Mantor”)
appeals the district court’s second order granting Petitioner-
Appellee Circuit City’s “renewed petition to compel arbitra-
tion.” The district court again ordered that the dispute be
resolved by arbitration and once again dismissed the action.

   We have jurisdiction because the district court’s second
order was a final decision with respect to arbitration within
the meaning of 9 U.S.C. § 16(a)(3). See Green Tree Fin.
Corp.-Alabama v. Randolph, 531 U.S. 79, 86-87 (2000). We
reverse.

I.   BACKGROUND

   Mantor began working for Circuit City in August 1992.
When Mantor was first hired, Circuit City did not have an
employee arbitration program. But in 1995, Circuit City
established and implemented an arbitration program called the
“Associate Issue Resolution Program” (“AIRP”). Circuit
City’s managers were told it was important that its employees
fully participate in the AIRP because the company had been
losing money on account of lawsuits filed by employees.

   Although in 1995 Circuit City circulated forms regarding
employee participation in the AIRP, Mantor avoided signing
the form or openly refused to participate in the AIRP for three
years. In 1998, a District Manager and a Personnel Manager
for Northern California arranged a meeting with Mantor to
discuss his participation in the AIRP. During this meeting,
Mantor asked the managers what would happen should he
decline to participate in the arbitration program. In essence,
the managers told him that he would have no future with Cir-
cuit City. On September 13, 1998, Mantor signed the AIRP
form, acknowledging in writing his receipt of (1) an “Asso-
ciate Issue Resolution Handbook,” (2) the “Circuit City Dis-
pute Resolution Rules and Procedures,” and (3) a “Circuit
City Arbitration Opt-Out Form.”
                    CIRCUIT CITY v. MANTOR                  9095
   This lawsuit got started on October 10, 2001, when Mantor
filed a complaint in California state court against Circuit City
alleging various employment-related claims arising from the
termination of his employment. A week later, Mantor submit-
ted a courtesy copy of the state court complaint, a Circuit City
Arbitration Request Form, and a cashier’s check for $75.00 to
Circuit City’s Arbitration Coordinator. The Arbitration
Request Form and the $75.00 check were submitted to pre-
serve Mantor’s right to arbitrate should a court determine that
his claims were subject to arbitration. But the form and cash-
ier’s check were rejected and returned by Circuit City because
the form was incomplete. Mantor again submitted a com-
pleted form and the $75.00 check to preserve his right to arbi-
trate. This time, Mantor’s form and cashier’s check were
again rejected because his attorney had redacted language on
the form regarding arbitration.

   On November 26, 2001, Circuit City filed a petition in the
United States District Court for the Central District of Califor-
nia to compel Mantor to arbitrate his state court claims under
9 U.S.C. § 4 and to stay his pending state court action. The
district court granted Circuit City’s petition to compel arbitra-
tion on December 27, 2001.

   Mantor appealed. On July 22, 2003, we reversed the district
court’s order compelling arbitration and held that the arbitra-
tion agreement at issue was unenforceable. See Circuit City
Stores, Inc. v. Mantor, 335 F.3d 1101, 1109 (9th Cir. 2003)
(“Mantor I”). We found the arbitration agreement to be both
procedurally and substantively unconscionable under Califor-
nia contract law and remanded the case to the district court
with instructions to allow the civil action to continue in state
court. See id. Our mandate issued on September 8, 2003, and
Circuit City’s petition for a writ of certiorari was denied by
the Supreme Court on January 26, 2004. The district court
regained jurisdiction over the case and filed and spread our
mandate on February 9, 2004.
9096               CIRCUIT CITY v. MANTOR
   In the meantime, on September 30, 2003, we issued an en
banc opinion in EEOC v. Luce, Forward, Hamilton &
Scripps, 345 F.3d 742 (9th Cir. 2003) (en banc) (“Luce, For-
ward”). Luce, Forward held that the Civil Rights Act of 1991
did not preclude employers from requiring employees to arbi-
trate future Title VII claims as a condition of employment,
explicitly overruling Duffield v. Robertson Stephens & Co.,
144 F.3d 1182 (9th Cir. 1998). See Luce, Forward, 345 F.3d
at 745.

   On February 5, 2004, approximately five months after
Luce, Forward was decided, Circuit City filed in the district
court a “renewed petition to compel arbitration.” Circuit City
argued that the Luce, Forward decision directly conflicted
with and superseded our Mantor I decision. According to Cir-
cuit City, arbitration should have been compelled because
under Luce, Forward, the Civil Rights Act of 1991 did not
preclude employers from requiring employees to arbitrate
future Title VII claims as a condition of employment. Thus,
Circuit City asserted that Luce, Forward was an intervening
change in Ninth Circuit law that undermined our Mantor I
decision which involved the validity of arbitration agreements
under California law.

   On April 23, 2004, the district court granted Circuit City’s
“renewed petition to compel arbitration.” Mantor filed a
timely notice of appeal, and now challenges the district
court’s order granting Circuit City’s “renewed petition.”

II.    DISCUSSION

  A.    Standard of Review

  We review a district court’s order compelling arbitration de
novo. See Circuit City Stores, Inc. v. Adams, 279 F.3d 889,
892 n.2 (9th Cir. 2002).
                         CIRCUIT CITY v. MANTOR                        9097
  B.      Motion for Reconsideration Under Rule 59(e) or
          60(b) of the Federal Rules of Civil Procedure

   Circuit City’s submission of a “renewed petition to compel
arbitration” was yet another attempt by Circuit City to move
the case from district court to arbitration. There is no such
animal as a “renewed petition to compel arbitration” in the
Federal Rules of Civil Procedure, and Circuit City’s novel
motion does not clearly fit within the procedural mechanisms
identified in the Rules. Nonetheless, how we classify Circuit
City’s petition is important because finality and judicial effi-
ciency are jeopardized if Circuit City is permitted in the future
to submit additional “renewed” petitions to compel arbitra-
tion. Cf. United States v. Holtzman, 762 F.2d 720, 725 (9th
Cir. 1985) (noting the strong policy in favor of finality).

   [1] Circuit City claimed in its renewed petition to compel
arbitration that Luce, Forward constituted intervening law
that conflicted directly with and superceded our Mantor I
decision. The only way Circuit City could have presented this
argument to the district court would have been to file a
motion for reconsideration under either Rule 59(e)1 or Rule
60(b)2 of the Federal Rules of Civil Procedure. Because we
  1
     A motion to alter or amend a judgment under Rule 59(e) applies to
“[a]ny motion to alter or amend a judgment.” Fed. R. Civ. P. 59(e). A Rule
59(e) motion is appropriate “if the district court: (1) is presented with
newly discovered evidence, (2) committed clear error or the initial deci-
sion was manifestly unjust, or (3) if there is an intervening change in con-
trolling law.” Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5
F.3d 1255, 1263 (9th Cir. 1993).
   2
     Rule 60(b) provides, in pertinent part:
      On motion and upon such terms as are just, the court may relieve
      a party or a party’s legal representative from a final judgment,
      order, or proceeding for the following reasons: (1) mistake, inad-
      vertence, surprise, or excusable neglect; (2) newly discovered
      evidence which by due diligence could not have been discovered
      in time to move for a new trial under Rule 59(b); (3) fraud
      (whether heretofore denominated intrinsic or extrinsic), misrepre-
9098                     CIRCUIT CITY v. MANTOR
conclude that Circuit City’s argument lacks merit, we need
not examine whether Circuit City’s renewed petition should
have been brought under Rule 59(e) or Rule 60(b). See, e.g.,
American Ironworks & Erectors, Inc. v. North Am. Const.
Corp., 248 F.3d 892, 898-99 (9th Cir. 2001) (noting that a
motion for reconsideration “is treated as a motion to alter or
amend judgment under Federal Rule of Civil Procedure Rule
59(e) if it is filed within ten days of entry of judgment. Other-
wise, it is treated as a Rule 60(b) motion for relief from a
judgment or order.”) (internal citation omitted).

  C.      Our En Banc Decision in Luce, Forward Does Not
          Constitute an Intervening Change in Ninth Circuit
          Law

   [2] The gist of Circuit City’s argument is that Luce, For-
ward altered the landscape of procedural unconscionability in
our Circuit. Thus, according to Circuit City, Luce, Forward
implicitly undermined our decision in Mantor I that Circuit
City’s arbitration agreement was procedurally unconscionable
under California law, and requires us to enforce Circuit City’s
compulsory arbitration agreement. We recently rejected this
argument. See Ingle v. Circuit City, 408 F.3d 592, 595 (9th
Cir. 2005) (“In sum, Circuit City’s claim that Luce Forward
somehow overruled or undermined Ingle I is not persua-
sive.”).

IV.     CONCLUSION

  [3] For the foregoing reasons, we REVERSE the district
court’s order granting Circuit City’s “renewed petition to

      sentation, or other misconduct of an adverse party; (4) the judg-
      ment is void; (5) the judgment has been satisfied, released, or
      discharged, or a prior judgment upon which it is based has been
      reversed or otherwise vacated, or it is no longer equitable that the
      judgment should have prospective application; or (6) any other
      reason justifying relief from the operation of the judgment . . . .
Fed. R. Civ. P. 60(b).
                   CIRCUIT CITY v. MANTOR                 9099
compel arbitration” and REMAND for entry of an order
denying Circuit City’s petition to compel arbitration, and per-
mitting the civil action to continue in state court.